Citation Nr: 1534993	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome, including as due to herbicide exposure and as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel




INTRODUCTION

The Veteran had active military service from January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD, assigning an October 28, 2009, effective date, and denied service connection for irritable bowel syndrome. 

On his May 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(b) (2015).  However, before such a hearing could be scheduled, the Veteran submitted a written statement to VA in February 2015 indicating that he wished to withdraw his request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by VA on April 12, 2007, and was denied in a February 2008 rating decision.

2.  The Veteran subsequently filed a petition to reopen the previously denied claim; pursuant to that claim, the RO obtained relevant service personnel records that led, in part, to the RO granting the Veteran's claim for service connection for PTSD in an April 2010 rating decision.  

3.  The evidence shows that the Veteran has experienced psychiatric symptoms, diagnosed as PTSD, since VA's receipt of his original service connection claim on April 12, 2007.


CONCLUSION OF LAW

An effective date of April 12, 2007, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 33.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

As an initial matter, the Board notes that the Veteran separated from active service in September 1968.  Neither the Veteran nor the evidence indicates that he initiated a claim for service connection within one year of discharge from active service.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not warranted.  38 C.F.R. § 3.400(b)(2).  

The Veteran's initial claim for service connection for PTSD was received by the RO on April 12, 2007.  The RO issued a rating decision in February 2008 in which it denied the claim, finding that the Veteran had not supplied sufficient information to corroborate his claimed in-service stressor.  The Veteran was notified of the decision and submitted a statement in April 2008 in which he provided additional information about one of his claimed stressors, including the date of the incident and the location he was stationed at the time.  The RO issued a statement of the case in July 2009 in which it acknowledged the Veteran's statement but continued to find that his stressor could not be corroborated.  The Veteran did not perfect an appeal of the denial.  

On October 28, 2009, VA received a request from the Veteran to reopen his claim of entitlement to service connection for PTSD.  Sometime during the pendency of this claim to reopen, the RO contacted the Defense Personnel Information Retrieval System (DPRIS) and requested further documentation from the Veteran's personnel file.  The requested records were received during the pendency of the claim, although no date stamp indicating receipt is present on the documents.  Contained in the newly obtained records is a "Unit Award" report that describes in detail the Veteran's reported stressor.  Based on this statement, the RO found the Veteran's stressor to be corroborated and reopened and granted the claim for service connection for PTSD.  The effective date of the award was October 28, 2009, the date the RO received the claim to reopen.

Upon review of the evidence, the Board finds that an effective date earlier than October 28, 2009, is warranted due to the receipt of relevant service department records that ultimately resulted in an award of service connection for PTSD.  As previously noted, 38 C.F.R. § 3.156(c) directs that VA will reconsider a claim any time after a decision is issued, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  In this case, relevant service department records consisting of service personnel records were in existence at the time of the original denial of service connection for PTSD in February 2008 but were not associated with the claims folder until sometime during the pendency of the claim to reopen.  The April 2010 rating action granting service connection for PTSD cited the new documents from DPRIS combined with other records in the personnel file as "conclusive evidence" of the inservice stressor.  As the records in question consisted of additional official service records that were in existence and at least constructively in VA's possession at the time of the initial denial, the provisions of 38 C.F.R. § 3.156(c) are applicable in this case.

The provisions of 38 C.F.R. § 3.156(c)(3) further hold that an award made based on all or in part on the relevant service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Thus, the Board must review the evidence of record to determine the appropriate effective date.

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed stressor occurred.  38 C.F.R. § 3.304(f) (2015).  Here, relevant medical records show that the Veteran was first diagnosed with PTSD in August 2007; at that time, his VA psychiatrist noted that he had been experiencing symptoms for many years but had not previously sought treatment.  The April 2010 VA examination report diagnosed the Veteran with chronic PTSD related to his combat experiences in Vietnam.  The service personnel records discussed above clearly establish the occurrence of the stressor that led to his currently diagnosed PTSD.  Thus, the evidence establishes that the Veteran has experienced symptoms of service-related PTSD from the date of his original claim for service connection-April 12, 2007.  

Given the forgoing, the Board finds that the earliest possible effective date for the award of service connection for PTSD is April 12, 2007, the date of VA's receipt of the Veteran's original service connection claim.  38 C.F.R. § 3.156(c)(3).


ORDER

Entitlement to an effective date of April 12, 2007, for the grant of service connection for PTSD is granted.


REMAND

The Veteran contends that he has irritable bowel syndrome that he believes is directly related to his period of active duty.  In particular, the Veteran contends that he first experienced symptoms of irritable bowel syndrome in service and has continued to experience symptoms to the present.  The Veteran further contends that his symptoms of irritable bowel syndrome are aggravated by his service-connected PTSD.

Service treatment records reflect that the Veteran was treated in July and August 1972 for what was diagnosed as gastroenteritis.  No gastrointestinal disability was noted on his separation examination in October 1963.  On the Report of Medical History accompanying the examination, the Veteran denied having or having had frequent indigestion or stomach or intestinal trouble.  Post-service records document that the Veteran was found to have a positive H. pylori antibody test in April 1997, at which time he was prescribed medication, but no diagnosis was assigned.  He was seen on multiple occasions in 2000 for complaints of diarrhea and changes in bowel habits and was diagnosed with irritable bowel syndrome at a July 2000 treatment visit.  Since that time, he has continued to complain of symptoms of diarrhea, constipation, and abdominal cramping and has consistently carried a diagnosis of irritable bowel syndrome.  In addition, the Veteran has submitted multiple statements, including his June 2010 notice of disagreement, in which he attests to having first experienced symptoms of irritable bowel syndrome in service that have continued to the present.  In that statement the Veteran further indicated that he had not sought treatment for these symptoms in service because he was afraid of being discharged from service early or retained for treatment of his symptoms.  The Veteran further claimed, in a May 2013 statement, that he believed his symptoms of irritable bowel syndrome were caused or aggravated by his service-connected PTSD.

The Veteran was provided VA examination in August 2009.  At that time, the examiner acknowledged the Veteran's report of continuity of symptomatology and diagnosed irritable bowel syndrome. However, the examiner opined that it is less likely than not that the disability is etiologically linked to military service.  In so finding, the examiner stated only that there is "no medical association between an isolated case of gastroenteritis and subsequent diagnosis of IBS."  In that statement, however, the examiner mistakenly stated that the Veteran had experienced only one bout of gastroenteritis in service; the service treatment records, however, confirm that he sought treatment for similar symptoms on at least two occasions.  The examiner further failed to consider the Veteran's reports of having first experienced symptoms of irritable bowel syndrome in service that have continued to the present.  Further, the examiner did not offer an opinion as to whether the disorder has been caused or worsened by the service-connected PTSD.  An examination clarifying these matters would be helpful in adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Schedule the Veteran for VA examination to determine the nature and etiology of any irritable bowel syndrome.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must consider the Veteran's documented history and contentions, particularly those concerning the relationship between his symptoms of irritable bowel syndrome and PTSD.  The examiner must also specifically consider the Veteran's statements that his symptoms of irritable bowel syndrome began in service and have continued to the present.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed irritable bowel syndrome is related to his period of military service.  The examiner must discuss the Veteran's two in-service treatments for gastroenteritis, as well as his reports of continuity of symptomatology from his time in service to the present, in the context of any negative opinion.

If not, is at least as likely as not that the Veteran's irritable bowel syndrome has been caused or made chronically worse by his service-connected PTSD.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must discuss the Veteran's contentions regarding his irritable bowel syndrome and PTSD symptomatology in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


